Citation Nr: 0919050	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-24 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 40 percent 
disabling for status post subtotal gastric resection for 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1964 to 
February 1966.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a March 2005 rating decision by 
the Department of Veteran's Affairs ("VA") Regional Office 
("RO") in Detroit, Michigan, which denied the Veteran's 
request for a disability evaluation in excess of 20 percent 
disabling for status post subtotal gastric resection for 
duodenal ulcer.  In a November 2005 rating decision, the RO 
increased the Veteran's disability evaluation to 40 percent, 
effective July 16, 2004.  Since the RO did not assign the 
maximum disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In a July 2005 statement, the Veteran requested that he be 
permitted to testify at a personal hearing before a Veterans 
Law Judge at the RO.  In September 2007, the RO sent a letter 
informing him that his hearing before the Board had been 
scheduled for October 22, 2007; however, the Veteran failed 
to report for that hearing.  His hearing request, therefore, 
is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2008).


FINDING OF FACT

The manifestations of the Veteran's service-connected status 
post subtotal gastric resection for duodenal ulcer more 
closely approximate that of periodic abdominal distention and 
colic relieved by antacids, gnawing/burning pain, nausea, 
vomiting, heartburn, weight loss and anemia.




CONCLUSION OF LAW

The criteria for a disability evaluation of 60 percent, and 
no more, for status post subtotal gastric resection for 
duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.110-4.114, Diagnostic 
Codes 7305, 7308 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).
In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the United States Court of Appeals for 
Veterans Claims ("Court") held that, with respect to 
increased rating claims, 38 U.S.C.A. § 5103(A) notice must 
meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Board notes that a letter dated March 2006 advised the 
Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

With respect to the increased rating claim requirements under 
Vazquez, notice letters dated January 2005 and March 2006 
satisfied elements (1) and (4) of that case, but did not 
advise the Veteran that consideration also included the 
impact of his disability on his employment and daily life, 
nor did they advise the Veteran as to the specific diagnostic 
codes under which his disability was rated.

In this regard, the Board notes that although the January 
2005 and March 2006 notice letters did not provide notice of 
the specific diagnostic codes applicable to the Veteran's 
disability, or advise him that consideration of his claim 
would also include the impact of his conditions on his 
employment and daily life, the record reflects that the 
Veteran was advised of the relevant rating criteria in a June 
2005 Statement of the Case ("SOC").  Additionally, during 
the March 2005, September 2005 and June 2006 VA examinations, 
the Veteran was questioned about the effect that his 
disability has on his employment and daily life.  Therefore, 
the Board finds that he was essentially provided all the 
information necessary for a reasonable person to understand 
what evidence and/or information was necessary to 
substantiate his claim for an increased rating, including 
with respect to elements (1) and (4) of Vazquez.  The record 
also reflects that the Veteran has otherwise had a meaningful 
opportunity to participate in the development of his claim.  
Therefore, the Board concludes that the Veteran is not 
prejudiced by any technical notice deficiency along the way.  

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA 
Medical Center ("VAMC") treatment records, and VA medical 
examination reports dated March 2005, September 2005 and June 
2006.  The claims file also contains the Veteran's statements 
in support of his claim.    Additionally, as this claim is 
one involving a current evaluation of an already service-
connected disability, the Board finds that all pertinent 
records relating to the claim have been associated with the 
claims folder.  The Veteran has not referenced any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

As noted above, the Veteran was provided VA examinations in 
March and September 2005, and in June 2006.  These 
examination reports are thorough and consistent with 
contemporaneous VA treatment reports.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate examination 
was conducted.  See VAOPGCPREC 11-95.  As there is no 
competent evidence to suggest that the Veteran's condition 
has worsened, the Board concludes that the examination 
reports in this case are adequate upon which to base a 
decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination. See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
2007 WL 4098218, at 3 (U.S. Vet. App. Nov. 19, 2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

The provisions of 38 C.F.R. § 4.113 state that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized mainly by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated in the instructions under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  Ratings under Diagnostic 
Codes 7301 through 7329, inclusive, 7331, 7342, and 7345 to 
7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  See 38 C.F.R. § 
4.114 (2008).

The Board notes that although it is unclear whether the RO 
awarded the Veteran's current 40 percent rating under the 
criteria of DC 7305 or 7308, the Board will consider the 
criteria of both and determine a rating under the criteria 
that reflects the predominant disability picture and that is 
most favorable to the Veteran.  Thus, any error in not 
clearly advising the Veteran under which of these codes he 
was being awarded a 40 percent rating is harmless.

Under DC 7305, a duodenal ulcer that is characterized as 
"severe," and manifested by pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis (bloody vomiting) or melena (rectal bleeding), 
with manifestations of anemia and weight loss productive of 
definite impairment of health, warrants a 60 percent rating.  
A "moderately severe" ulcer, manifested by impairment of 
health, anemia and weight loss, or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year, warrants a 40 percent rating.  A 
"moderate" ulcer, characterized by recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations, 
warrants a 20 percent rating.  "Mild" ulcer disease, with 
recurring symptoms once or twice yearly warrants a 10 percent 
rating.  38 C.F.R. § 4.114, DC 7305 (2008).

Under DC 7308, postgastrectomy syndrome classified as 
"mild," and characterized by infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestation, warrants a 20 
percent evaluation.  "Moderate" symptoms, classified by 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals, but 
with diarrhea and weight loss, warrant a 40 percent 
evaluation.  "Severe" symptoms, classified by nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia, warrant a 60 percent evaluation.  38 C.F.R. § 4.114, 
DC 7308 (2008).

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather, all evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

III. Analysis

The Veteran contends that his service-connected status post 
subtotal gastric resection for duodenal ulcer, currently 
evaluated as 40 percent disabling, warrants a higher rating 
due to continuing pain with flare-ups that incapacitate him 
weekly.  (See Informal Hearing Presentation ("IHP"), June 
2006.)  He further contends that his condition has caused him 
to be unemployed for over two years.  (See IHP, April 2009.)  

A review of the claims folder reveals that the Veteran's 
symptoms began during service in 1966, when he began vomiting 
blood and subsequently underwent surgery for a bleeding 
ulcer.  By the early 1980's, he had undergone two additional 
surgeries, a gastroduodenostomy and a subtotal gastrectomy.

In March 2005, pursuant to his initial request for an 
increased rating, the Veteran was afforded a VA examination.  
He told the examiner that he experienced episodes of 
abdominal colic, vomiting, and abdominal distention,  less 
than once a month for three days at a time, "pulling" pain 
aggravated by movement, heartburn, and upper abdominal 
gnawing/burning pain less than once a month, especially after 
eating tomato sauce, that was relieved by taking antacids.  
He also reported several postprandial symptoms associated 
with gastric surgery, including nausea and pain, within 30 
minutes of eating, less than once a week.  However, the 
Veteran said that his only episodes of hematemesis or melena 
were prior to, and between his second and third 
gastrointestinal surgeries more than 20 years earlier.  Upon 
examination, the examiner noted that the Veteran was 67.5 
inches tall and weighed 151 pounds.  He also noted that he 
displayed signs of significant weight loss and malnutrition, 
including moderately dry skin and mild chronic/poorly healed 
wounds or ulcers.  Abdominal x-rays showed intraperitoneal 
air under the diaphragm, but no significant abnormality in 
bowel gas patterns and no small bowel distention.  A blood 
test revealed no signs of anemia.  The examiner concluded 
that the Veteran's service-connected postgastrectomy disorder 
had no effect on his employment, and only mild effects on his 
activities of daily living (other than a moderate effect on 
eating).

Following the denial of his increased rating claim, the 
Veteran was afforded a second VA examination in September 
2005.  At that time, he reported experiencing no fevers or 
chills, malaise, night sweats, endocrine symptoms or skin 
problems.  Although he reported the same gastrointestinal 
symptoms he described during the first examination, including 
occasional sharp, mostly burning pain in the upper-left 
quadrant of his stomach, he specifically stated that he 
experienced no periods of incapacitation due to stomach or 
duodenal disease.  Upon examination, the examiner noted that 
he now weighed 133 pounds, down 18 pounds from the prior 
examination six months earlier.  It was further noted that he 
displayed signs of anemia, including pale and pasty skin and 
scattered bruising.  The examiner noted that his abdomen was 
distended, but bowel sounds were normal with no auscultation, 
palpable mass, hernia, ascities or guarding.  An x-ray 
revealed surgical clips in the gastroesophageal junction, but 
was an otherwise normal study.  The examiner found that the 
Veteran's symptoms prevented him from engaging in sports and 
moderately affected his ability to eat, but otherwise only 
mildly affected his activities of daily living.  
Additionally, although the examiner also found that his 
disorder had no effects on his employment, the Veteran said 
that he had not worked in several years because of his 
"medical conditions."  (See VA examination report, 
September 2005.)

The claims folder also contains VAMC treatment reports from 
June 2006, indicating that the Veteran's weight had increased 
to 151 pounds, the same amount he weighed during the March 
2005 VA examination (during that examination, he reported 
that his normal weight range was from 145 to 155 pounds).  It 
was also noted that he took a considerable amount of Maalox 
for his gastrointestinal symptoms.  At that time, he denied 
any recent weight or appetite changes, or changes in bowel 
habits.  The examining nurse practitioner also reviewed the 
Veteran's recent blood test results, which revealed that he 
was now anemic.  She specifically noted that he "appear[ed] 
very ill."  (See VAMC report, June 2006.)  His diagnoses 
including anemia, chronic pulmonary obstructive disorder 
("COPD"), gastroesophageal reflux disorder ("GERD"), and a 
positive digital rectal examination.  She noted that she was 
starting him on iron supplements and had ordered a 
colonoscopy secondary to positive findings of blood in his 
stool.

In June 2007, the Veteran underwent a VA hemic examination in 
conjunction with his application for service connection for 
anemia secondary to his service-connected status post 
subtotal gastric resection for duodenal ulcer.  Although the 
examination primarily focused on symptoms related to blood 
disorders, during the examination, it was noted that the 
Veteran's weight had fallen to 136 pounds.  The examiner 
noted that this was a loss of 10 percent from his baseline 
weight.  An abdominal x-ray revealed surgical clips and 
sutures from his prior surgeries and a normal gas pattern 
without abdominal calcification.  The diagnosis was anemia; 
the examiner found that the condition was as least as likely 
as not a result of the Veteran's post-operative subtotal 
gastrectomy.

As previously discussed, if two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).

In light of the aforementioned regulation, and based on a 
thorough review of the evidence of record, the Board 
concludes that a disability evaluation of 60 percent is 
warranted for the Veteran's status post subtotal gastric 
resection for duodenal ulcer under DC 7305.  As noted, this 
is the maximum rating available under that code.

As previously discussed, in order to warrant a higher 60 
percent rating under DC 7305 for duodenal ulcers, there must 
be a finding of pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. 
§ 4.114, DC 7305 (2008).  In this case, although the Veteran 
claimed that his gastric pain was relieved by antacids, he 
also reported experiencing periodic abdominal distention, 
gnawing/burning pain, heartburn, and nausea and pain 30 
minutes after eating.  The clinical evidence further shows 
that he experienced weight loss, anemia, appeared ill and was 
noted by the VA examiner to be malnourished.  (See VAMC 
treatment report, June 2006; VA examination report, March 
2005.)  The Board further notes that although the Veteran 
stated during the March and September 2005 VA examinations 
that he had experienced no recurrent hematemesis or melena 
since the early 1980's, clinic findings in June 2006 revealed 
evidence of melena during a routine examination at the VAMC.  
While it is unclear whether the Veteran suffered further 
episodes of melena, the Board concludes that the overall 
evidence suggests that the Veteran's post-surgical 
gastrointestinal disability more closely approximates the 
criteria for a 60 percent rating under DC 7305.  38 C.F.R. 
§ 4.114 (2008).  As this represents the maximum disability 
rating possible under this diagnostic code, the Veteran's 
appeal is fully granted. 

The Board also considered the Veteran's claim under the 
criteria of DC 7308 for postgastrectomy syndromes.  As noted 
above, separate ratings under these codes are prohibited 
under the provisions of 38 C.F.R. § 4.113.  Furthermore, a 
rating in excess of 60 percent is not available under the 
criteria of DC 7308.  

The Board is cognizant that the Veteran has been awarded a 
separate 10 percent for anemia as secondary to his service-
connected status post subtotal gastric resection for duodenal 
ulcer, and that the evaluation of the same disability under 
various diagnoses, known as pyramiding, is generally to be 
avoided.  38 C.F.R. § 4.14 (2008).  However, the Board lacks 
jurisdiction over the 10 percent awarded for anemia, and the 
40 percent already assigned for the subtotal gastric 
resection already conceivably contemplated anemia.  
Furthermore, the award of a 60 percent herein, when combined 
with the 10 percent assigned for anemia under 38 C.F.R. 
§ 4.25, will not result in a combined rating in excess of 60 
percent.  Thus, any potential violation of the provisions of 
38 C.F.R. § 4.14 by taking into account anemia in awarding 
the 60 percent rating under 7305 is harmless.

In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  Although the 
Veteran has undergone three surgical procedures in the past 
as a result of his ulcerative and gastric disorders, he has 
not reported being hospitalized in over 25 years.  
Accordingly, the record does not demonstrate hospitalizations 
of such frequency or length as to warrant extraschedular 
consideration.  Moreover, the evidence does not establish 
that the residuals from his status post subtotal gastric 
resection markedly interfere with his employment or 
employability beyond that contemplated by the Schedule for 
Rating Disabilities.  Although the Veteran has claimed that 
he is unable to work due to his gastric disorders, (See VA 
examination report, September 2005), he subsequently claimed 
that he was not able to work due to a back injury from a 
motor vehicle accident.  (See VA Form 4138, April 2005; 
letter from Veteran, June 1977.)  There is no objective 
evidence, such as an award of Social Security Disability 
benefits, to show that the Veteran's unemployment is due 
primarily to his gastric disorders.  The Board notes that 
although some impairment is certainly present as a 
consequence of his disability, it should also be noted that 
the 60 percent disability rating currently being awarding is 
itself a recognition that his industrial capabilities are 
significantly impaired.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Nevertheless, given the inconsistent 
statements by the Veteran as to the cause of his 
unemployment, and the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

In summary, for the reasons and bases set forth above, the 
Board finds that an evaluation of 60 percent for status post 
subtotal gastric resection for duodenal ulcer is warranted.  



ORDER

Entitlement to an evaluation of 60 percent disabling for 
status post subtotal gastric resection for duodenal ulcer is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


